Citation Nr: 0529334	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $10,161.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1971.  The veteran died in February 1995.  His surviving 
spouse is the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Committee on 
Waivers and Compromises at the VA Regional Office in San 
Juan, the Commonwealth of Puerto Rico, that denied a claim 
for waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $10,161.00.  The appellant 
testified before the RO in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required.


REMAND

In the judgment of the Board, additional development is 
necessary in this case.

If the appellant asserts the invalidity of the debt, the 
matter of whether the overpayment was properly created must 
be addressed before a claim for waiver of an overpayment may 
be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434- 
435 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998), 63 Fed. Reg. 
31264 (1998).  In her substantive appeal, the appellant 
wondered "if this debt is real."  Thus, she placed the 
validity of the debt at issue.  

In addition, the record raises an additional issue that is 
implicit within the determination as to the validity of the 
debt/overpayment.  The record indicates that the appellant 
has sent notices of her Social Security Administration (SSA) 
benefits for several, but not all, years for the period of 
time in question in this matter. 

The veteran died in February 1995.  In June 1995, the 
appellant applied for VA death pension benefits; on the VA 
application form, she indicated that her monthly income 
consisted of $290 in SSA benefits (i.e., a total of $3,480 
per year in SSA benefits).  In July 1995, the RO awarded the 
appellant VA death pension benefits, effective July 1, 1995; 
in computing the countable income for VA purposes, the RO 
used the amount specified by the appellant, minus certain 
expenses.

The appellant submitted a report of her medical expenses in 
January 1996.  The RO adjusted her death pension benefits in 
May 1996.  In February 1997, the appellant again submitted a 
medical expenses report.  The RO adjusted her death pension 
benefits that same month.

The appellant submitted a new medical expenses report in 
February 1998.  She also submitted a Form SSA-1099 (Social 
Security Benefit Statement) indicating that she received 
$6,735.60 in 1997 (including $682.80 that were deducted for 
Medicare purposes; and a $2,188.80 adjustment from workmen's 
compensation).  The RO adjusted her death pension benefits 
that in April 1998, reflecting SSA income of $3,657 in 1997 
(commencing in February 1997).

In January 1999, the appellant submitted another medical 
expenses report, including a Form SSA-1099 (Social Security 
Benefit Statement) indicating that she received $6,879.60 in 
1998 (including $682.80 that were deducted for Medicare 
purposes; and a $2,188.80 adjustment from workmen's 
compensation).  The RO adjusted her death pension benefits in 
May 1999, but the adjustment letter reflected only $3,768 in 
income from the SSA for the entire year.

In February 2000, the appellant again submitted a medical 
expenses report, and the RO adjusted her death pension 
benefits in April 2000.

In February 2001, the appellant again submitted a medical 
expenses report.  She also submitted a Form SSA-1099 (Social 
Security Benefit Statement) indicating that she received 
$7.130.40 in 2000 (including $710.40 that were deducted for 
Medicare purposes).  In April 2001, the RO informed the 
appellant that it was proposing to adjust her VA death 
pension benefits.

The appellant submitted information regarding her Social 
Security Administration benefits in July 2001.

In August 2002, the RO terminated the appellant's death 
pension benefits.  

According to an April 2003 VA Form 5655 (Financial Status 
Report), the appellant had total monthly income of $632.20 
(from SSA benefits) and $1,270.80 in total monthly expenses 
(including $200 for rent or mortgage; $200 for food; $107.50 
for utilities; $200 for car maintenance and gasoline; $85 for 
house maintenance; and $478.80 for medicine).  

As this chronology indicates, the appellant did in fact 
submit several SSA forms to the RO regarding her SSA 
benefits.  However, it does not appear that she provided 
information about her SSA benefits for every year.  The RO 
has not specifically addressed whether the appellant's having 
provided partial SSA benefit information for several years 
affects the amount of the debt in question.  On remand, the 
RO should address the validity and the amount of the debt, 
given the appellant's attempts to provide SSA benefit 
information for several of the years.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the claim for a waiver 
of recovery of overpayment of VA death 
pension benefits from July 1, 1995, to 
August 1, 2002, in the amount of 
$10,161.00.  Specifically, address the 
validity and amount of the debt in 
question.  Discuss how the appellant's 
having provided SSA benefit information 
(Form SSA-1099) for several years during 
the timeframe in question affects the 
amount of the debt.

2.  If the decision remains adverse to 
the appellant, provide her and her 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board, as 
appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


